Citation Nr: 1213876	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in March 2012.  A transcript of the hearing is associated with the claims folder.

The Veteran submitted additional evidence at the hearing.  He also provided a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  The evidence will be considered by the Board in its appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was denied service connection for bilateral hearing loss and tinnitus in November 2006.  He failed to perfect an appeal and the decision became final.

2.  The evidence received since the November 2006 rating decision is new, and it raises a reasonable possibility of substantiating the underlying claims for service connection for bilateral hearing loss and tinnitus.

3.  The Veteran currently suffers from bilateral hearing loss and tinnitus, and there is a reasonable basis to attribute such disabilities to his active military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for bilateral hearing loss has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The Veteran has bilateral hearing loss that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

3.  New and material evidence sufficient to reopen a previously denied claim of service connection for tinnitus has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105; 38 C.F.R. § 3.156(a).

4.  The Veteran has tinnitus that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011); see also Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009).  

The Veteran was originally denied service connection for a bilateral hearing loss and tinnitus in June 1980.  He did not appeal that decision and it became final.  A second claim for service connection was denied in November 2006 with notice of the rating action provided in December 2006.  The Veteran did not appeal that decision and it also became final.  See 38 C.F.R. §§ 3.104, 20.300, 20.302, 20.1103 (2006).  It is the last final denial of service connection for the issues on appeal on any basis.  As a result, service connection for bilateral hearing loss and tinnitus may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran served on active duty with the United States Marine Corps from July 1952 to August 1956.  He served in Korea as a rifleman.  His DD 214 lists several awards and decorations, although not directly indicating combat.  The Board notes that the Combat Action Ribbon (CAR) was not created until 1969; thus it was not available to be issued to the Veteran for his Korean War service at the time of his discharge.  See Secretary of the Navy Instruction (SECNAVINST) 1650.1H, August 2006.  The Veteran was placed on the Temporary Disability Retired List (TDRL) in August 1956.  This was as a result of injuries received in a motor vehicle accident (MVA) in February 1956.

The Veteran's initial claim for service connection for bilateral hearing loss and tinnitus was raised by evidence of record that was submitted in conjunction with a claim for increased ratings for service-connected disabilities associated with his MVA.  The Veteran submitted a statement from R. A. Merino, M.D., dated in May 1980.  Dr. Merino noted that the Veteran had complained of bilateral tinnitus and decreased hearing problems that the Veteran attributed to his military service.  Dr. Merino noted that the Veteran had been evaluated by an ear, nose, and throat (ENT) specialist and diagnosed with a bilateral sensorineural hearing loss.  No evidence of the audiogram was presented.

The Veteran's claim was denied in June 1980 as not being related to service.  The evidence of record at that time consisted of his service treatment records (STRs) and VA examination reports of December 1963 and December 1968.  The STRs included an entrance physical examination from July 1952.  The Veteran's hearing was tested by means of the spoken and whispered voice tests.  The Veteran's score was recorded as 15/15 for each ear for both tests.  The remainder of the STRs did not show evidence of complaints of treatment for hearing problems or tinnitus.  

The Veteran did not receive a separation physical examination because he was given a medical board in light of the injuries from his MVA.  It should be noted that the Veteran suffered facial trauma in the MVA and is service connected for residuals of a deviated septum (rating decision of February 1964).  The STRs include the results of military periodic examinations from 1958, 1959 and 1960 that focused only on the results of injuries related to his MVA and did not address the issues of hearing loss or tinnitus.

The Veteran sought to reopen his claim for service connection for bilateral hearing loss and tinnitus in May 2006.  He submitted a statement wherein he described a specific incident where he was on a patrol and was attacked.  An automatic weapon fired at them and one of his comrades was hit.  He attempted to return fire but an incoming concussion grenade came in and exploded.  He said he was thrown about 12 feet and knocked unconscious for a few seconds.  He related a second incident where they were on patrol and a person in the front of the patrol stepped on a landmine.  The Veteran further stated that he was injured in the MVA in February 1956 and that, because of the seriousness of his condition, his tinnitus did not come up until later.  The Veteran said he had had a lifelong desk job after service.

A VA outpatient record, dated in February 2006, was obtained.  The Veteran was seen to order a new set of hearing aids.  The entry noted that unattached VA records gave a history of the Veteran reporting Meniere's disease in his left ear.  The Veteran reported at the current visit that he had experienced a sudden hearing loss in his left ear about 10 years earlier.  He also reported constant, unchanged tinnitus since his last episode.  The examiner noted the Veteran reported a history of noise exposure in service of grenades and explosives.  

The Veteran was afforded a VA audiology examination in November 2006.  The examiner reported on her review of the STRs to include the hearing test administered in July 1952 and the lack of entries showing hearing loss or tinnitus.  She also referenced the May 1980 submission from Dr. Merino.  In addition, the examiner referenced the VA outpatient entry cited above.  In her report of what the Veteran related the examiner said the Veteran reported a sudden decrease in his left hearing about 15 years ago and that he was diagnosed with Meniere's about 6 years ago.  She noted that the Veteran served as a rifleman and worked in the infantry and with armory (armor?).  The Veteran's specific exposure to noise by way of an acoustic grenade in 1953 was noted and he denied any significant non-military noise exposure.  The Veteran reported bilateral tinnitus with a statement that he believes it started in service.

The examination established that the Veteran had a hearing loss that met the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The audiometric testing showed the following decibel losses at the tested levels:






HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
40
35
55
75
85
LEFT
40
55
75
95
110

The Veteran had speech recognition scores of 72 percent for the right ear and 68 percent for the left ear.  The examiner said that the Veteran had 15/15 hearing on his entrance examination and there was no exit examination.  She also said that a rating decision of February 1964 did not say anything about hearing loss or tinnitus.  She referenced the Veteran's report of a sudden hearing loss in the left ear about 15 years earlier and a diagnosis of Meniere's 6 years earlier.  She said there was no report of tinnitus in the STRs or medical record within a "reasonable post-active duty time."  The examiner opined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by or related to acoustic trauma in service.  

The Veteran's claim was denied in November 2006.  The basis for the denial was that the demonstrated hearing loss and tinnitus were not shown to be incurred in service.  

The Veteran sought to reopen his claim for service connection in March 2008.  The evidence added to the record since the November 2006 rating decision includes a duplicate copy of his 1952 physical examination, a copy of an Abstract of Service that shows his arrival in Korea in February 1953, a listing of the Veteran's military awards and decorations from the Marine Corps, dated in March 1959, a copy of a purchase agreement for hearing aids dated in 1987, a private audiology evaluation and medical opinion from M. Kripps, M.D, dated in December 2007, VA treatment records for the period from March 2006 to April 2008, VA examination report of April 2008, additional private audiograms dated in May 2000, and April 2008, Internet articles and treatise information, lay statements from the Veteran, and transcript of the Board hearing of March 2012.

With the exception of the duplicate copy of his July 1952 examination report, the evidence is new to the record.  A review of the evidence reflects that the Veteran does have a hearing loss disability that meets the criteria under 38 C.F.R. § 3.385.  Further, Dr. Kripps provides an opinion that links the Veteran's hearing loss to his noise exposure in service.  The Veteran has provided statements about his combat involvement and additional noise exposure while in service.  The Board finds that the evidence is new and material and the claims are therefore reopened.

Reopened Claims

As noted, the only "hearing test" done in service was the entrance examination with the whispered and spoken voice tests.  No separation examination was conducted due to the Veteran being processed for disability and having a medical board that related only to the issues arising from his MVA.  However, as noted, he suffered facial trauma and is service connected for a deviated septum.

The lack of a documented hearing loss in service is only one aspect for consideration and is not dispositive.  The Court has issued several opinions that are helpful in evaluating the Veteran's claim.  In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of a documented hearing loss while in service is not fatal to a claim for service connection.  Further, in Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993), the Court noted that, when a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Finally, in Peters v. Brown, 6 Vet. App. 540, 543 (1994), the Court said that a veteran may establish service connection for a disability not manifested during service, or within the statutory presumptive period, with evidence that demonstrates that the disability actually resulted from a disease or injury incurred in service.

The initial denial of the Veteran's claim in June 1980 was at a time when claims were required to be well grounded, in other words, a claim required a physician's opinion to relate a claimed disability to service.  The denial in November 2006 was based on the opinion from the VA examiner who found the lack of documentation of hearing loss and tinnitus in service, and the delayed reporting of same, to be dispostive and the basis for denying the claim.  

The Veteran provided a detailed statement with his claim of March 2008.  He referred to his Abstract of Service as showing his service in Korea.  He said he served as a rifleman and was assigned to an infantry unit for 14 months.  (The Veteran's DD 214 reflects that he had approximately 15 months of foreign service).  He reported that, on many days, he fired his rifle over 100 times.  He was subjected to incoming mortar and artillery fire that came quite close at times.  He said this was a normal rifle company in combat.  He repeated that his most telling moment in Korea was the incident where they were attacked and he was knocked out from the concussion grenade.  He repeated his assertion of having no occupational noise exposure since service.

Dr. Kripps said the Veteran reported a hearing loss from about the age of 30.  He said the Veteran had been wearing hearing aids for about 22 years.  He reported a history of noise exposure from the Veteran that consisted of 51/2 months of combat.  The Veteran was a rifleman and suffered a concussion as a result of grenade explosion.  The audiogram that was done showed a hearing loss in both ears for the purposes of 38 C.F.R. § 3.385.  Dr. Kripps provided an opinion that it was most likely that the Veteran's bilateral hearing loss was secondary to his noise exposure while in the Marine Corps.  

The same VA examiner from November 2006 examined the Veteran in April 2008.  Her review of the evidence of record was essentially unchanged.  She also reviewed the results of the audiogram from November 2006.  The examiner noted the audiogram and report from Dr. Kripps.  This included the history of noise exposure as related by the Veteran, to include the grenade explosion, and the opinion provided by Dr. Kripps.

The examiner then provided her own report of the Veteran's history.  She said he was a rifleman in the military and was part of "an air wing, and he was a clerk."  She also noted that the Veteran again reported having tinnitus since 1953.  She said the etiology of the tinnitus was likely unknown but the presence of tinnitus was consistent with the Veteran's current hearing loss.

The April 2008 audiometric testing showed the following decibel losses at the tested levels:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
45
45
60
80
75
LEFT
45
50
75
105
110

The Veteran had speech recognition scores of 92 percent for the right ear and 76 percent for the left ear.  

The examiner said she conducted a review of the claims folder.  Her findings were the same as her earlier report with there being no evidence of hearing loss in service, or within what she described as a reasonable post-active duty time.  She made the same finding in regard to the Veteran's claimed tinnitus.  She also notes that there was no mention of hearing loss or tinnitus at the time of the Veteran's disability rating in February 1964 and that the Veteran was denied service connection in June 1980.  The examiner cited to Dr. Kripps statement that the Veteran reported a hearing loss at about age 30 but said the Veteran was 22 when he left the service.

The examiner stated that there was no evidence to indicate an onset of hearing loss in service or within a reasonable time post-active duty.  She also said that, although the Veteran said his tinnitus started in service, there was no indication of onset in service.  She concluded by saying there was no evidence to base a connection of the Veteran's hearing loss and tinnitus to his military service.

In providing her opinion, the examiner failed to give due consideration to the Veteran's lay statements.  This is evidenced by her two reports wherein she states there is "no evidence" to support his claim.  Even if she meant to say no medical evidence, this too would be a mistake as there was the favorable report from Dr. Kripps.  In addition, in the examination of April 2008, the VA examiner determined that the Veteran's duties had him with an air wing where he served as a clerk.  There is no basis for this finding in the claims folder.  

If a veteran served in combat and an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.

The Board finds the Veteran's statements of combat to be credible.  The Veteran's noise exposure in service is therefore conceded.  It is consistent with his combat service.  The absence of any notations regarding hearing loss and tinnitus in his STRs is of little to no probative value in this case.  

The Veteran is also competent to say that he experienced problems with his hearing and tinnitus during, and soon after service that have continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran has provided credible statements of his noise exposure, to include the grenade explosion, and his experiencing symptoms since service.  

The VA examiner has relied strictly on the lack of documentation of hearing loss and tinnitus in the STRs and in what she believes is a reasonable period after service.  She has not considered the Veteran's lay statements, the guidance provided by the Court in how to assess lay statements, or, more specifically, how evidence after service can establish a causal connection of hearing loss (and tinnitus) to service.  See Hensley and Peters, supra.  Moreover, she has not accounted for the Veteran's combat service.

Although Dr. Kripps did not specifically link the Veteran's tinnitus to his military noise exposure, the VA examiner did find that the tinnitus was consistent with the current hearing loss.  In view of the totality of the evidence, the Board finds that it is at least as likely as not that bilateral hearing loss and tinnitus began as a result of the Veteran's experiences during active military service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


